Citation Nr: 1829234	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and/or depressive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to March 1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2018 the Veteran testified on the record at a Board Videoconference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the March 2018 hearing, the Veteran testified that he had combat experience while serving on the ground in Vietnam.  He also testified that his depression symptoms began "when I got out basically."  The Veteran further explained that he self-medicated these symptoms, specifically using alcohol, for about 40 years before finally seeking treatment with VA.  

The Veteran underwent a VA mental disorder examination in December 2015 in which the VA examiner noted that the Veteran had a current depressive disorder diagnosis that was given "approximately 37 years after his separation from the military."  This period, without objective evidence of a mental health diagnosis, served as the basis for the examiner's conclusion that the Veteran does not have a mental health disorder that is at least as likely as not related to his active duty service.

Given the Veteran's testimony before the undersigned VLJ, specifically regarding the continuity of his depressive symptoms since service and his self-medication, the Board finds that the previous VA examination and underlying opinion is inadequate.  Therefore, further remand is necessary to obtain an addendum opinion to consider the competent and credible testimony of the Veteran.  

Updated treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since August 2013. After securing the necessary release, take all appropriate action to obtain these records, including from VA.

2.  Thereafter, return the claims file to the VA examiner who provided the December 2015 opinion regarding the etiology of the Veteran's acquired psychiatric disability or if unavailable, another appropriate examiner, and request addendum opinions.  The Veteran's claims folder and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Following the review of all records, the examiner should provide an opinion clarifying the following:

(a)  Does the Veteran's descriptions of in-service combat experience meet the DSM-V criteria to support a diagnosis of PTSD, if not why?

(b)  If so, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has a current diagnosis of PTSD related to that specific stressor?

(c)  If the Veteran is not diagnosed with PTSD, is the Veteran's diagnosed depressive disorder at least as likely as not (a 50 percent or higher degree of probability) related to service?

The examiner must specifically address the competent testimony regarding the Veteran's continuity of depressive symptoms since service and self-medication. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Thereafter, readjudicate the Veteran's pending claims in light of the additional evidence added to the record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


